Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2020 has been entered.

        PRIORITY
Claim 1 has been amended to recite simultaneous treatment with mechanical size reduction and heat. Examiner notes Provisional Applications 61/662339, 61623907 and 61623881 do not provide support for the claimed pretreatment steps performed simultaneously. The claim limitation has priority to 13/686,477 (filing date 27 November 2012) of which the instant application is a continuation in part.

CLAIMS UNDER EXAMINATION
Claims 1-2, 4-12, 16, 18-21, 31-33 and new claim 34 are pending and have been examined on their merits.

NEW GROUNDS OF REJECTION:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites two steps labeled as “(c)”. It is unclear what step is to be performed as step c. Therefore the metes and bounds of the claim are unclear. Appropriate correction is required. For the purposes of examination, the steps are interpreted to be performed in any order.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-12, 16-21 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy et al. (previously cited; Process For Concentrated Biomass Saccharification. US7807419, 2010) in view of Medoff et al. (previously cited; Processing biomass. WO 2008/073186) and Shaghashi et al. (Methods For Enhancing The Degradation Or Conversion Of Cellulosic Material. Patent 10036049 2018 with benefit of 15/465,272 filed on 27 April 2012) as evidenced by Collins Dictionary (previously cited; definition: concurrent) and Dictionary.com (previously cited; definition: blender).


Hennessy et al. teach a method of processing a pretreated biomass to obtain fermentable sugars (Abstract). The art teaches pretreatment methods are used to make the carbohydrate polymers of lignocellulosic materials more readily amenable to saccharification enzymes (column 1, lines 33-34). The biomass may be any lignocellulosic material (column 3, lines 27-30). Hennessy teaches (column 4, lines 38-46):
In the present process, any pretreated biomass may be used. Biomass may be pretreated by any method known to one skilled in the art such as with acid, base, organosolvent, oxidizing agent, or other chemicals. Also, biomass may be pretreated with one or more chemicals in combination with steam, or with steam alone. Pretreatment may also include mechanical disruption such as by crushing, grinding, or chopping as well as application of other disrupting physical energies such as ultrasound or microwaves. In addition, non-pretreated biomass may be used, but more suitable is the use of biomass that has been pretreated to enhance subsequent saccharification.


The art teaches using pretreated biomass “to enhance subsequent saccharification” (column 4, lines 49-50). Therefore Hennessy suggests pretreatment with chemicals such as acids prior to saccharification.
Examiner notes Hennessy discloses the following (column 5, lines 38-47):
In the present process, pretreated biomass loaded into the reactor may be already in the form of a mixable slurry, or if it has a solids content that makes it not mixable, then liquid is included to the point of making it a mixable slurry. Biomass that may be in an initial form as a mixable slurry may include, for example, stillage or biomass pretreated in a process that uses a high liquid component. For biomass that is not in mixable slurry form, liquid may be added prior to loading, or the biomass may be loaded into a reactor that is preloaded with a liquid. The liquid may be water…


Hennessy teaches the particle size of the non-soluble biomass is repeatedly reduced by multiple applications of mechanical force, including grinding and sheering (column 8, lines 40-42). The particle size may be reduced prior to initial production of a slurry for saccharification, prior to addition of pretreated biomass to an existing saccharifying slurry, and/or during saccharification of a slurry (column 8, lines 44-47).  
Reduction of particle size significantly reduces reaction time and increases yield (column 8, lines 33-35). The art teaches the use of a milled pretreated biomass reduced in size to about 1mm (column 18, lines 10-15). Milling is interpreted to be a mechanical size reduction to produce particles less than 1.5 mm in size. 
Examiner notes the art teaches (column 3, lines 7-11):
The size reduction steps that are included in the saccharification process promote an increased rate of reaction of cellulose and/or hemicellulose with saccharifying enzymes, allowing for rapid liquefaction of the pretreated wet solid biomass and use of this low cost reactor.

Therefore the art is interpreted to teach size reduction is performed on wet biomass. The reference also discloses the following:

For example, a chopping blade or high-speed disperser may be immersed in the saccharifying slurry to reduce particle size. Also the size of the incoming pretreated biomass may be reduced by passing through a grinder or disk refiner. In one embodiment, a recycle loop with an incorporated in-line grinder is attached to the biomass reactor such that particles are reduced in size as slurry enters the loop, passes through the grinder, and then re-enters the reactor (column 8, lines 44-55).





The art teaches hydrolysis and fermentation by a microorganism (Abstract; column 10, lines 16-27). The art teaches production of desired target chemicals produced by fermentation, including alcohols (column 10, lines 1-15).

While Hennessy discloses heating with steam at 145°Celsius, and discloses milling to produce solid particles less than 1.5 mm in size, the art is silent regarding whether these pre-treatments may be performed simultaneously.



Shaghashi et al. teach a method of enhancing degradation or conversion of cellulosic material for producing substances (column 1, lines 36-39). The method is used to produce fermentation products by saccharifying a cellulosic material with an enzyme and fermenting with a fermenting microorganism (column 2, lines 60-67). Shaghashi teaches dilute acid is a suitable chemical pretreatment process that promotes the separation and release of cellulose, hemicellulose and/or lignin in said lignocellulosic material (column 34, lines 21-26). In dilute acid pretreatment the cellulosic material is mixed with dilute acid and water to form a slurry (column 34, lines 36-38). This is interpreted to be hydration.

Medoff teaches a method of processing biomass (page 1, first sentence of Summary). The biomass may be lignocellulosic (page 1, first paragraph of Summary). It is noted the biomass feedstock may be “corn cobs” (page 4, second paragraph). Medoff teaches the disclosed methods provide materials that can be more readily utilized by a variety of microorganisms to produce useful products, including alcohols (last line of page 1 through line 2 of page 2).  Medoff discloses the use of steam explosion to pretreat biomass feed stock (page 3, third paragraph). The art teaches one or more dimensions of individual pieces of biomass is performed by shearing, cutting or grinding (page 2, paragraph 4). The art teaches shearing and steam explosion may be performed 

It would have been obvious to combine the teachings of the prior art by hydrating biomass composition in an acidic aqueous medium. One would have been motivated to do so since Hennessy teaches pretreating to a lignocellulosic biomass to produce fermentation products and Shaghashi teaches pretreatment by hydration in dilute acid and water in a method of producing fermentation products. Shaghashi teaches dilute acid is a chemical pretreatment that promotes the separation and release of cellulose, hemicellulose and/or lignin. Therefore one would pretreat with these components to process the biomass prior to fermentation. One would have had a reasonable expectation of success since Shaghashi teaches lignocellulose can be successfully converted using dilute acid and water. One would have expected similar results since both references are directed to methods of pretreating lignocellulose to produce fermentation products.

Therefore claim 1 is rendered obvious (claim 1).
The art teaches saccharification (hence, hydrolysis) is performed by treating with enzymes (column 3, lines 4-5; column 4, lines 1-8). Therefore claim 2 is included in this rejection (claim 2). The art teaches celluloses and hemicelluloses may be used in the disclosed method (column 6, lines 54-56). Therefore claim 4 is included in this rejection (claim 4). Hennessy teaches enzymes can be added to reactions at 10mg of protein per gram of biomass (hence, 1%). Therefore claim 5 is included in this rejection (claim 5).

claim 6).

The art teaches the use of pretreated particle size of less than 0.5 mm (Table 2). The art teaches size reduction facilitates saccharification and showed higher sugar yields were attained with finer particles (column 19 lines 60-65). A size of less than 0.5 mm reads on claim 7 (claim 7).
Because the claimed method is rendered obvious by the teachings of the prior art, the pretreatment step would be expected to produce saccharide polymers comprising oligosaccharides. Therefore claim 8 is included in this rejection (claim 8).
Milling is defined as grinding, cutting or processing (Collins Dictionary). Therefore claim 9 is included in this rejection (claim 9).

Hennessy suggests the use of a blender as a mechanical particle size reduction mechanism (column 8, line 41). A blender is defined as an electric grinding and mixing appliance, consisting of a container with propeller like blades at the bottom that are whirled by a high-speed motor (Dictionary.com). Blades that whirl are broadly interpreted to rotate. Therefore a blender is broadly interpreted to be a rotating cutter. Claim 10 is included in this rejection (claim 10).


Example 1 discloses screening pretreated biomass with a screen before using in saccharification experiments (column 18, lines 20-24).  The pretreated biomass has a claim 11).
As recited above, the instant specification identifies heating from about 100°Celsius to about 250°Celsius at about 1 minute to about 60 minutes is sufficient to produce C5 monosaccharides and/or disaccharides (hence, saccharide polymers) ([0011]). Because the art heats at a temperature of 145°Celsius (between about 100°Celsius to about 250°Celsius) for 10 or 20 minutes (between about 1 minute to about 60 minutes), the art must produce a first population of saccharide polymers comprising disaccharides as recited in claim 12. Therefore claim 12 is included in this rejection (claim 12). 
Because the claimed method is rendered obvious by the teachings of the prior art, the pretreatment step would be expected to produce polymers with the residues recited in claim 18. Therefore claim 18 is included in this rejection (claim 18).
In Example 2, the art teaches before saccharifying (hence, hydrolyzing), biomass can be milled in multiple steps and screened through appropriate size screens to prepare biomass for different saccharification runs (Column 19, lines 15-25). Therefore separation of solid particle prior to hydrolysis and fermentation is rendered obvious. Claim 16 is included in this rejection (claim 16). The teachings recited in the rejection of claim 16 are interpreted to mean particles that do not pass through the screen can be further used for subsequent runs. The art teaches runs are conducted using biomass treated with phosphoric acid (Example 2, line 33).  Because the art teaches treatment with an acid as recited in claim 17, a second population of saccharide polymers is claim 17). Further, because the prior art treats said particles as recited in claim 17, the reaction would be expected to produce polymers that read on claims 19-21. Therefore claims 19-21 are included in this rejection as claimed (claims 19-21).
As set forth above, Example 2, discloses runs conducted using biomass treated with phosphoric acid (Example 2, line 33). This is added to reactors already containing water, but before saccharification using Enzyme enzymes (Example 2). Therefore the art is interpreted to hydrate the biomass in an acidic aqueous medium. The art teaches said acid is added to achieve a pH of 5.5 (same cited section). Therefore claim 31 is included in this rejection (claim 31). In Example 8, the art teaches adding 17% phosphoric acid when 17% biomass added to a reactor (column 24, lines 18-24). While the art does not explicitly teach the concentration range recited in claim 32, the art discloses adding acid in an amount to achieve the desired pH (column 6, lines 4-16). The skilled artisan would optimize the amount of enzyme added to achieve the desired ph. Therefore claim 32 is included in this rejection (claims 32).The art uses phosphoric acid (supra). Therefore claim 33 is included in this rejection (claim 33).
The teachings of Hennessy, Medoff and Shaghashi as set forth in the rejection of claim 1 are reiterated.

Claim 34 recites steps (a), (I) and (ii) as recited in claim 1. The claim further comprises steps (b) and two steps labeled (c).



As set forth above, Hennessy et al. teach a method of processing a pretreated biomass to obtain fermentable sugars. Further, Hennessy teaches “pretreated biomass” can be ground and screened through a 1.1 mm screen before using in the saccharification (hence, hydrolysis) experiments (see column 18, lines 20-25). Therefore the art teaches separation of pretreated biomass before addition to a saccharification reaction. The art teaches hydrolysis and fermentation by a microorganism. The art teaches production of desired target chemicals produced by fermentation, including alcohols.
The portion that passes through the screen and scarified is interpreted to read on “hydrolyzing and fermenting the remaining portion of the pretreated biomass composition with one or more microorganisms for a time sufficient to produce the one or more fermentation end-products”.

The art is silent regarding the use of the portion that does not pass through the screen.

The teachings of Medoff as set forth above are reiterated. Further, the art teaches pretreated materials can be processed for fiber recovery (page 85, second paragraph). The fiber recovery process can occur through the use of a mesh cloth to separate the fibers from a liquor. The art teaches fiver recovery is helpful because it allow for the conversion of the fibrous material into fuel (see cited section). The art discloses the fibrous material can be subjected to further processing (see cited section). The art 
agent, can be utilized with any method described herein” (second to last paragraph of page 12).

It would have been obvious to combine the teachings of the prior art by hydrating biomass composition in an acidic aqueous medium. One would have been motivated to do so since Hennessy teaches pretreating a lignocellulosic biomass and Shaghashi teaches pretreatment by hydration in dilute acid and water. One would do so sin Shaghashi teaches dilute acid is a chemical pretreatment that promotes the separation and release of cellulose, hemicellulose and/or lignin. One would have had a reasonable expectation of success since Shaghashi teaches lignocellulose can be converted using dilute acid and water. One would have expected similar results since both references are directed to methods of pretreating lignocellulose to produce fermentation products.

It would have been obvious to combine the teachings of the prior art by performing heating and mechanical size reduction at the same time. One would have been motivated to do so since Medoff teaches heating (i.e. by steam) and mechanical size reduction can be performed concurrently. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods 

It would have been obvious to combine the teachings of the prior art by hydrolyzing separated solid particles with an acid. One would have been motivated to do so since Hennessy separated a pretreated lignocellulosic biomass into two fractions and Medoff teaches separated lignocellulosic fractions can be treated retained for conversion into fuel. One would treat with acid since Medoff teaches doing so to aid in the reduction of the fibrous fractionated material. Because Medoff teaches with acid, it follows that a second population of polymers would be produced as recited in step (c). One would have had a reasonable expectation of success since Medoff teaches fibrous materials can be treated with acid. One would have had a reasonable expectation of success since both references are directed to methods of processing lignocellulosic materials. Therefore claim 34 is rendered obvious as claimed (claim 34).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 30 September 2020 are acknowledged. The Applicant argues Example 2 of Hennessey does not teach that the biomass is hydrated in an acidic aqueous medium during a pretreatment step. The 
The arguments allege hydration of biomass prior to size reduction produces unexpected results.
EXAMINER’S RESPONSE
The Applicant argues Example 2 of Hennessey does not teach that the biomass is hydrated in an acidic aqueous medium during a pretreatment step. This argument is not persuasive. Step (I) does not recite adding the biomass to an acidic aqueous medium. Step (1) does not recite a specific sequence; the step recites what the biomass is hydrated in. The claim recites “hydrating” in an acidic aqueous medium. Hennessy teaches the use of reactors, and discloses the use of de-ionized water in each reach (Example 2, line 29). Pretreated biomass is then added (Example 2, line 30). Phosphoric acid is added (Example 2, lines 32-33). Addition of a biomass to a reactor that contains water and an acid reads on a step of “hydrating” said biomass in an acidic aqueous medium. Examiner also notes new grounds of rejection have been set forth above to address the limitation of hydration in an acidic aqueous solution.

The arguments allege hydration of biomass prior to size reduction produces unexpected results. As set forth above, Hennessy teaches size reduction steps allow for “rapid liquefaction of the pretreated wet solid biomass”. Examiner interprets this to mean size reduction is performed on “wet” solid biomass. Even arguendo it does not, Hennessy teaches size reduction can occur prior to initial production of a slurry for saccharification, prior to addition of pretreated biomass to an existing saccharifying slurry, and/or during saccharification of a slurry. For example, a chopping blade or high-speed disperser may be immersed in the saccharifying slurry to reduce particle size. Also the size of the incoming pretreated biomass may be reduced by passing through a grinder or disk refiner. In one embodiment, a recycle loop with an incorporated in-line grinder is attached to the biomass reactor Such that particles are reduced in size as slurry enters the loop, passes through the grinder, and then re-enters the reactor (column 8, lines 44-55).  Therefore the art discloses the size of pretreated biomass can 

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653